Claim Objections
Examiner notes that the claims fail to comply with 37 CFR 1.75(g) because the least restrictive claim, claim 8, is not presented as claim number 1.  However, in accordance with 37 CFR 1.126, claim numbering must be preserved during prosecution.  Therefore correction will be held in abeyance.

Drawings
The drawings are objected to because the drawings fail to show:
The flexible material of first damper ring 62 recited in claims 5 & 12 which is elastomer material, plastic, synthetic or natural rubber per paragraph 0030.  The appropriate cross hatch pattern for such material should be used in cross sectional views of the first damper ring 62 (Figs. 3, 8 & 12).  See MPEP 608.02 for the appropriate pattern.  
The ball bearing recited in claim 7.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 

Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 recites the limitation, “a shaft segment”.  It is unclear whether this shaft segment is the same as or different from one of those previously recited.

Claim Rejections - 35 USC § 102
Claim(s) 8, 9 & 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin, US. 7,600,601.  At Fig. 3, Lin shows a rotatable weld collar for a center bearing assembly comprising:
a body (106) extending from a first collar end (right end) to a second collar end (left end) to define an exterior surface; and 

wherein said tuned damper is disposed adjacent said first collar end and in spaced relationship with said second collar end to facilitate attachment of a shaft segment to the rotatable weld collar,
wherein said tuned damper includes a first damper ring (120) disposed in encircling and abutting relationship with said exterior surface of said body and a second damper ring (122) disposed in encircling and abutting relationship with said first damper ring,
wherein said first damper ring is comprised of a flexible material (col. 4, line 11) and said second damper ring is comprised of steel (col. 4, line 21).

Claim 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Andra, US 5,168,774. Andra shows a rotatable weld collar for a center bearing assembly comprising:
a body (1) extending from a first collar end (left end) to a second collar end (7) to define an exterior surface; and 
a tuned damper (5, 6) extending radially outwardly from said exterior surface for reducing noise, vibration, and/or harshness (NVH) generated during operation of the center bearing assembly,
wherein said tuned damper is disposed adjacent said first collar end and in spaced relationship with said second collar end to facilitate attachment of a shaft segment (4) to the rotatable weld collar,

wherein said tuned damper includes a first damper ring (6) disposed in encircling and abutting relationship with said exterior surface of said body and a second damper ring (5) disposed in encircling and abutting relationship with said first damper ring,
wherein said first damper ring is comprised of a flexible material (col. 2, line 66) and said second damper ring is comprised of steel (col. 2, line 21).

Claims 1-4, 6, 8-11, 13-17 & 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck, US 7,802,491.  Buck discloses a multi-piece propeller shaft comprising: 
a first shaft segment (6) and a second shaft segment (see “shaft” at col. 4, line 42); 
a center bearing assembly disposed between and operably interconnected with said first shaft segment and said second shaft for rotatably supporting the multi-piece propeller shaft and transferring a rotational force of said first shaft segment to the second shaft segment; 
said center bearing assembly including a stud yoke (see “journal” at col. 4, line 42) extending from a first stud yoke end operably connected to said second shaft segment to a second stud yoke end to define a central stub shaft extending along a rotational axis A; 
a rotatable weld collar (Fig. 1) operably connected to said central stub shaft to allow for simultaneous rotation of said rotatable weld collar and said stud yoke; 
said rotatable weld collar including a body (1) extending from a first collar end (see “the part” at col. 4, line 41) disposed adjacent said central stub shaft to a second collar end (see “the 
a tuned damper (2, 3) extending radially outwardly from said exterior surface of said rotatable weld collar for reducing noise, vibration, and/or harshness (NVH) generated during operation of the multi-piece propeller shaft,
wherein said tuned damper is disposed adjacent said first collar end and in spaced relationship with said second collar end to facilitate attachment of a shaft segment to the rotatable weld collar,
wherein the drawings show said exterior surface of said body defines a lip disposed between said first and second collar ends and said tuned damper is disposed between said lip and said first collar end,
wherein said tuned damper includes a first damper ring (3) disposed in encircling and abutting relationship with said exterior surface of said rotatable weld collar and a second damper ring (2) disposed in encircling and abutting relationship with said first damper ring.

Claims 1, 2, 4-9, 11-15 & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi, US 3,887,024.  Takahashi shows a multi-piece propeller shaft comprising: 
a first shaft segment (21) and a second shaft segment (32); 
a center bearing assembly (Fig. 6) disposed between and operably interconnected with said first shaft segment and said second shaft for rotatably supporting the multi-piece propeller shaft and transferring a rotational force of said first shaft segment to the second shaft segment; 

a rotatable weld collar (33, 34, 35) operably connected to said central stub shaft to allow for simultaneous rotation of said rotatable weld collar and said stud yoke; 
said rotatable weld collar including a body (see Fig. 8), col. 6, line 46)) extending from a first collar end disposed adjacent said central stub shaft to a second collar end operably connected to said first shaft segment to define an exterior surface (34a); and 
a tuned damper (34b, 34c) extending radially outwardly from said exterior surface of said rotatable weld collar for reducing noise, vibration, and/or harshness (NVH) generated during operation of the multi-piece propeller shaft,
wherein Fig. 8 shows said tuned damper is disposed adjacent said first collar end and in spaced relationship with said second collar end to facilitate attachment of a shaft segment to the rotatable weld collar,
wherein said tuned damper includes a first damper ring (34c) disposed in encircling and abutting relationship with said exterior surface of said rotatable weld collar and a second damper ring (34b) disposed in encircling and abutting relationship with said first damper ring,
wherein said first damper ring is comprised of a flexible material (col. 6, line 26) and said second damper ring is comprised of steel (col. 2, line 40),
wherein a bearing sleeve is disposed in surrounding and concentric relationship with said central stub shaft and including a ball bearing (22, 23) disposed in rotatably supporting .

Claims 1, 2, 4-9, 11-15 & 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by George, US 4,293,136.  George shows a multi-piece propeller shaft comprising: 
a first shaft segment (see “drive” at col. 3, line 21) and a second shaft segment (32); 
a center bearing assembly disposed between and operably interconnected with said first shaft segment and said second shaft for rotatably supporting the multi-piece propeller shaft and transferring a rotational force of said first shaft segment to the second shaft segment; 
said center bearing assembly including a stud yoke (34) extending from a first stud yoke end operably connected to said second shaft segment to a second stud yoke end (at 14) to define a central stub shaft extending along a rotational axis A; 
a rotatable weld collar (16) operably connected to said central stub shaft to allow for simultaneous rotation of said rotatable weld collar and said stud yoke; 
said rotatable weld collar including a body (20) extending from a first collar end (22) disposed adjacent said central stub shaft to a second collar end (18) operably connected to said first shaft segment to define an exterior surface; and 
a tuned damper (12, 14) extending radially outwardly from said exterior surface of said rotatable weld collar for reducing noise, vibration, and/or harshness (NVH) generated during operation of the multi-piece propeller shaft,

wherein said tuned damper includes a elastomer damper ring (14) disposed in encircling and abutting relationship with said exterior surface of said rotatable weld collar and a iron damper ring (12) disposed in encircling and abutting relationship with said first damper ring,
wherein a bearing sleeve (see “bushing” at 3, line 40) is disposed in surrounding and concentric relationship with said central stub shaft and including a ball bearing disposed in rotatably supporting relationship with said central stub shaft for allowing rotation of said central stub shaft about the axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hirokawa discloses a multi-piece propeller shaft.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Greg Binda/Primary Examiner, Art Unit 3679